Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 02/25/2021 have been fully considered but they are not persuasive.
The applicant argues that Ono does not disclose the limitation as amended in claim 1.  The examiner respectfully disagrees.  Ono discloses when no voltage is applied between the pixel electrodes 9a and the opposing electrode 21, liquid crystal molecules 50a of the liquid crystal layer 50 are aligned by the controlling power of the alignment layers 16 and 22 so that the major axis direction of the liquid crystal molecules 50a is substantially parallel to the surfaces of the TFT array substrate 10 and the opposing substrate 20 (see at least paragraph 0008).  In other words, Ono (figures 12A-14B) teaches wherein the liquid crystal alignment film has an average tilt angle of 0.2 degrees to 20 degrees and the transmittance-variable liquid crystal layer has horizontal orientation when no voltage is applied (see at least paragraph 0021).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the angles as taught by Ono in order to increase the brightness of the displayed image and reduce the afterimage when a moving image is displayed.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angles as taught by Ono as taught by Ono, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

In addition, the phrase “wherein the liquid crystal alignment film has an average tilt angle of 0.2 degrees to 20 degrees and the transmittance-variable liquid crystal layer has horizontal orientation when no voltage is applied” appears to be conditional claims.  The first part of the phrase is no longer valid if a voltage is applied to the electrodes.  
Therefore, the device would function properly as the examiner stated.  The claim language therefore does not patentably distinguish over the applied reference[s], and the previous rejections are maintained.  
Election/Restrictions
Newly added claim 17 is withdrawn from consideration as being directed to a non-elected species (the third embodiment, figure 3). Therefore, claims 1 and 4-16 are pending for examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (US 2070216837).
Regarding claim 1, Ono (figures 12A-14B) discloses a transmittance-variable film comprising a first substrate, a transmittance-variable liquid crystal layer and a second substrate in sequence, wherein at least one of the first substrate and or the second substrate comprises a liquid crystal alignment film containing splay oriented liquid crystals (16 and 22; see at least abstract).  
Ono discloses the limitations as shown in the rejection of claim 1 above.  However, Ono is silent regarding wherein the liquid crystal alignment film has an average tilt angle of 0.2 degrees to 20 degrees and the transmittance-variable liquid crystal layer has horizontal orientation when no voltage is applied.  Ono (figures 12A-14B) teaches wherein the liquid Ono in order to increase the brightness of the displayed image and reduce the afterimage when a moving image is displayed.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the angles as taught by Ono as taught by Ono, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.
Regarding claim 4, Ono (figures 12A-14B) discloses wherein any one of the first substrate and the second substrate has the liquid crystal alignment film (16 and 22).  
Regarding claim 5, Ono (figures 12A-14B) discloses wherein both the first substrate and the second substrate have the liquid crystal alignment film.  
Regarding claim 16, Ono (figures 12A-14B) discloses wherein the transmittance-variable film realizes a clear state upon horizontal orientation and a dark state upon vertical orientation, wherein a transmittance of the transmittance-variable film at the clear state is 40% or more and the transmittance at the dark state is 5% or less.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

. 

Claims 7 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono (US 2070216837) in view of Song et al. (US 2015/0378193).
Regarding claim 7, Ono discloses the limitations as shown in the rejection of claim 1 above.  However, Ono is silent regarding wherein the splay oriented liquid crystals is-are a reactive liquid crystals.  Song et al. (figure 9C) teaches wherein the splay oriented liquid crystals is-are a reactive liquid crystals (see at least paragraph 0007).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules as taught by Song et al. in order to widen a viewing angle of the vertical alignment mode liquid crystal display device becomes and increase a contrast ratio of the vertical alignment mode liquid crystal display device.
Regarding claim 9, Ono discloses the limitations as shown in the rejection of claim 1 above.  However, Ono is silent regarding non-liquid crystal alignment films.  Song et al. (figure 9C) teaches wherein the first substrate further comprises a first electrode film and a first non-liquid crystal alignment film formed on the first electrode film, and the second substrate further comprises a second electrode film and a second non-liquid crystal alignment film formed on the second electrode film (PAL and PTL).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the alignment films as taught by Song et al. in order to widen a viewing angle of the vertical alignment mode liquid crystal display device 
Regarding claim 10, Song et al. (figure 9C) teaches wherein the first and second non-liquid crystal alignment films are each a photo-alignment film.
Regarding claim 15, Song et al. (figure 9C) teaches wherein reactive liquid crystals are liquid crystal compounds having at least one polymerizable functional group.
Claims 6 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono (US 2070216837) in view of Itoh et al. (US 6,094,252).
Regarding claim 6, Ono discloses the limitations as shown in the rejection of claim 1 above.  However, Ono is silent regarding wherein the transmittance-variable liquid crystal layer comprises non-reactive liquid crystals and a dichroic dye.  Itoh et al. (figures 1-2) teaches wherein the transmittance-variable liquid crystal layer comprises non-reactive liquid crystals and a dichroic dye.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal molecules as taught by Itoh et al. in order to improve the display brightness of the panel.
Regarding claim 11, Itoh et al. (figures 1-2) teaches a ball spacer between the first substrate and the second substrate.  
Regarding claim 14, Itoh et al. (figures 1-2) teaches wherein the ball spacer comprises at least one selected from the group consisting of a carbon-based material, a metal-based material, an oxide-based material, and a composite material (glass spacer).
Claims 8 and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ono (US 2070216837) in view of Koma (US 2004/0160561)
Regarding claim 8, Ono discloses the limitations as shown in the rejection of claim 1 above.  However, Ono is silent regarding wherein the liquid crystal alignment film has a thickness of 300 nm to 3000 nm.  Koma (figure 7) teaches wherein the liquid crystal alignment film has a thickness of 300 nm to 3000 nm (in at least paragraph 0063).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the alignment layer as taught by Koma in order to obtain preferable pixel dividing and a wider range of visibility.  In addition, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the alignment layer as taught by Koma as taught by Ono, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.

Regarding claims 12-13, Ono discloses the limitations as shown in the rejection of claim 1 above.  However, Ono is silent regarding wherein the transmittance-variable liquid crystal layer has a reverse tilt domain size of 80 Jim or less.  Koma (figure 7) teaches wherein the transmittance-variable liquid crystal layer has a reverse tilt domain size of 80 mu.m or less and wherein the transmittance-variable liquid crystal layer has a reverse tilt domain size of 10 Jim to 80 mu.m (in at least paragraph 0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal layer as taught by Koma in order to obtain preferable pixel dividing and a wider range of visibility.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal layer as taught by Koma as taught by Ono, since it has been held that 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAUREN NGUYEN/Primary Examiner, Art Unit 2871